Citation Nr: 1748866	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  13-04 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for right hip replacement as secondary to the service-connected left knee injury residuals.

2.  Entitlement to an increased rating in excess of 10 percent for cervical syndrome.

3.  Entitlement to an increased rating in excess of 10 percent for lumbar syndrome.

4.  Entitlement to an increased rating in excess of 10 percent for left knee injury residuals.

5.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active military service from August 1986 to January 1993.

These issues originally came to the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing in April 2015. 

In September 2015, the Board remanded this case.

The United States Court of Appeals for Veterans Claims (Court) has held that a claim for a TDIU is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A review of the record reveals that the Veteran's claim for a TDIU was most recently denied in a July 2015 rating decision and the Veteran did not appeal such decision.  Nonetheless, because a claim for a TDIU is part of an increased rating claim, it must be adjudicated as such.  As such, the Board added the TDIU claim to the current appeal.

In May 2017, the Veteran recently submitted another VA Form 9 in which he indicated that he wanted a Board hearing; however, as noted, the Veteran has already been provided a Board hearing.

The issue of increased ratings for cervical syndrome, lumbar syndrome, left knee disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 
FINDING OF FACT

Right hip disability, diagnosed as right hip avascular necrosis, status post right total hip arthroplasty and revision, and residual right greater trochanteric bursitis, is attributable to service.


CONCLUSION OF LAW

Right hip disability, diagnosed as right hip avascular necrosis, status post right total hip arthroplasty and revision, and residual right greater trochanteric bursitis, was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1154 (West 2014); 38 C.F.R. §§ 3.303, 3.304. 3.306 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim and all appropriate development was undertaken in this case.  The Veteran was also afforded a hearing which was adequate.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran has not alleged any notice or development deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  


Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  A claim for secondary service connection generally requires competent evidence of a causal relationship between the service-connected disability and the nonservice-connected disease or injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  There must be competent evidence of a current disability; evidence of a service-connected disability; and competent evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).  With regard to the matter of establishing service connection for a disability on a secondary basis, the United States Court of Appeals for Veterans Claims (Court) has held that there must be evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a nonservice-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The Veteran testified that while in the field, he injured his right hip while repelling from a helicopter which is when he also injured his now-service-connected back.  He said that the focus for the medical attention was on his back, but his right hip was also hurt.  He said that the right hip was not really treated and he did not seek treatment for his right hip until the 2000's after his discharge.

The service treatment records (STRs) reflect that on September 11, 1991, the Veteran complained of right hip pain, possibly radiating from his low back.

On July 25, 2006, the Veteran reported right hip pain.  VA records in 2007 reflect treatment for avascular necrosis of the right humeral head as well as right trochanteric bursitis.  

In October 2007, the Veteran underwent a right hip replacement and subsequent procedures.
 
The Veteran underwent a VA examination in June 2009.  The examiner determined that it was less likely than not that the Veteran's service-connected left knee injury or in-service fall while repelling from a helicopter was the cause of his avascular necrosis of the right hip.  The examiner noted that the Veteran did not have any hip pain while he was in the military, and no hip pain was documented until, as he reported, 2003.  The examiner indicated that the record showed that he did have risk factors for avascular necrosis including smoking and documented drug use.  The examiner did not provide an opinion as to whether the Veteran's service-connected left knee disability aggravated his right hip.  The Board remanded this case for an addendum opinion.

In November 2015, the Veteran was examined again by VA.  The diagnoses were right hip avascular necrosis, status post right total hip arthroplasty and revision; and residual right greater trochanteric bursitis.  The VA examiner opined that the right hip disability is not incurred in, caused by or aggravated beyond its natural progression due to active duty military service or by service-connected back disability, left knee disability, or cervical spine disability.  The examiner indicated that the entire STRs were negative, the immediate post-service records were negative.  There was no correlation or nexus between the service-connected disabilities and the right hip disability.  The examiner noted that the Veteran's particular right hip disability in general had traumatic and non-traumatic risk factors.

At the outset, the Board notes that the Veteran is service-connected for a low back disability which the RO indicated was incurred in a football injury.  However, the Veteran has consistently maintained that he injured his back as well as his knee in a repelling injury.

The Veteran served in combat and was resultantly was awarded the Combat Infantryman Badge (CIB).  This is prima facie evidence of his combat service, meaning conclusive evidence he participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, and did not instead only serve in a general "combat area" or "combat zone" but did not himself engage in combat with the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  This determination is made on a case-by-case basis.  See also Moran v. Peake,525 F.3d 1157 (Fed. Cir. 2008).

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that, in the case of a combat Veteran, not only is the combat injury presumed, but so, too, is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish entitlement to service connection, however, there still must be evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

According to the Reeves case, the Board is required to apply the section 1154(b) presumption to whether the claimed injury occurred as well as the separate issue of whether the Veteran suffered the claimed ensuing disability while on active duty.  For example, once establishing that the claimed injury occurred, a Veteran would then only have had to show that the disability he incurred in service was a chronic condition that persisted in the years following active duty.  This basically establishes that the injury in service resulted in permanent disability.  See generally Reeves.  Back and right hip injuries are the types of medical problems that are within the Veteran's ability to observe on his own, both during and after service.  Thus, while his statements of in-service injuries are competent, so, too, are his statements that he had residual problems afterwards.  He is also credible in that regard.  The Board accepts that while the Veteran injured his back in a football injury, it was also injured in the repelling incident.  The manner in which the Veteran was injured does not affect his service-connected status at this point.  However, the Board also accepts that his right hip was injured.  Despite the various post-service medical records and opinions that noted that there was no documentation in the STRs of right hip injury, as indicated above, right hip pain was noted during service.  Moreover, per Reeves, the Board does find that the Veteran's personal report in that regard is satisfactory.  Thus, there is credible evidence that right hip injury occurred during the Veteran's service.  To the extent that the medical opinions were at least partially predicated on a finding that there was no inservice injury or report of injury, the opinions are based on an inaccurate premise and are therefore not probative on that point.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007).

Accordingly, service connection for right hip disability, diagnosed as right hip avascular necrosis, status post right total hip arthroplasty and revision, and residual right greater trochanteric bursitis is warranted, especially with resolution of all reasonable doubt in the Veteran's favor.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102.  


ORDER

Service connection for right hip disability, diagnosed as right hip avascular necrosis, status post right total hip arthroplasty and revision, and residual right greater trochanteric bursitis, is granted.


REMAND

Subsequent to the Board's prior remand and the examination obtained pursuant to that remand in November 2015, the United States Court of Appeals for Veterans Claims issued directives regarding VA examinations in Correia v. McDonald, 28 Vet. App. 158 (2016).  The most recent VA examination showed limitation of motion (although the Veteran exhibited suboptimal effort), but passive motion was not assessed and nonweight-bearing was not assessed so the VA examination was inadequate per Correia.  

The Board further notes that in Sharp v. Shulkin, __ Vet.App. __, 2017 WL 3879425 (Sept. 6, 2017), the Court explained that "the VA Clinician's Guide instructs examiners when evaluating certain musculoskeletal conditions to obtain information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment of flares from a veteran, including during flare-ups.  The examiners should elicit relevant information as to a veteran's flares with a description of the additional functional loss, if any, a veteran suffers during flares.  The examiner should estimate a veteran's functional loss due to flare-ups based on all the evidence of record-including the lay information or sufficiently explain why the examiner cannot do so.  

In light of the foregoing, the Veteran must be afforded another VA examination which fully complies with Correia and Sharp.  The examiner should also provide commentary on the Veteran's industrial impairment with regard to the TDIU issue.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and extent of his service-connected cervical spine, lumbar spine, and left knee disabilities.  The examiner should review the record prior to examination.  The examination should be performed in accordance with the Disability Benefits Questionnaire (DBQ).  The DBQ should be filled out completely as relevant.

The examiner should specifically test the ranges of motion of the cervical spine, lumbar spine and left knee, in active motion, passive motion, weight-bearing, and nonweight-bearing.  The opposite knee joint (the right knee) should also be tested.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should obtain information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment of flare-ups from the Veteran himself.  The examiner should elicit relevant information as to the Veteran's flares with a description of the additional functional loss, if any, the Veteran has during flares.  The examiner should estimate the Veteran's functional loss due to flares based on all the evidence of record, including the lay information, or sufficiently explain why the examiner cannot do so.

In discussing the relevant clinical findings, the examiner should specifically note the Veteran's current complaints, symptoms, any interference with daily and/or occupational activities, and the level of disability.  

The examiner must also provide information concerning the functional impairment that results from the service-connected low back, cervical spine, left knee, right hip, and PTSD disabilities alone or in combination with each other which may affect his ability to function and perform tasks in various occupational situations.  The Veteran's age and the effects of nonservice-connected disabilities cannot be factors for consideration in making the determination.  

Any opinions expressed by the examiner must be accompanied by a complete rationale.

2.  Review the medical opinion(s) obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

3.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issues on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


